Citation Nr: 0737966	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to special monthly compensation.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated 20 percent disabling.  

3.  Entitlement to an effective date earlier than July 15, 
1996 for the grant of a total evaluation for schizophrenia, 
to include post-traumatic stress disorder (PTSD), anxiety 
disorder, and depression.

4.  Entitlement to service connection for a bilateral leg 
condition as secondary to any service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION


The veteran had active service from July 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In a September 1994 rating decision, the RO denied an 
increased rating for the veteran's back disorder.  The 
veteran filed a timely notice of disagreement and a statement 
of the case was issued in April 1995.  A substantive appeal 
was filed immediately thereafter, which included a request to 
appear personally at a Travel Board hearing.  The RO 
scheduled the requested hearing, but in a May 1995 statement, 
the veteran noted that he wanted to postpone the hearing 
pending the resolution of a matter that arose in the 
adjudication of a separate claim for an increased rating for 
his psychiatric disability.  That matter was ultimately 
resolved in the veteran's favor.  The veteran did not request 
that the hearing be rescheduled; therefore, the Board 
considers the hearing request as withdrawn.  However, the 
claim for increased rating for the low back disorder was 
never forwarded to the Board for appellate consideration.  

Additionally, the veteran timely appealed a December 1998 
rating decision denying service connection for a bilateral 
leg condition secondary to a service connected disability.  
The veteran filed a timely appeal, but no statement of the 
case has been issued.

As for the special monthly compensation claim, the veteran 
withdrew his request for a hearing before a Decision Review 
Officer of the RO and instead testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in October 
2007.  A transcript of this hearing is associated with the 
claims folder.  After the hearing was adjourned, the veteran 
submitted additional evidence accompanied by a waiver of his 
right to have this evidence initially considered by the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the special monthly compensation issue, while 
Dr. J.D. indicated that the veteran was in need of regular 
aid and attendance, his assessment was based in part on 
weakness the veteran has in his upper and lower extremities, 
which are non-service connected disabilities.  Also, while 
Dr. B.K. concluded that the veteran should receive special 
monthly compensation, it is not entirely clear if he is privy 
to the actual requirements for establishing entitlement to 
this benefit.  The Board is cognizant of the fact that the 
veteran is currently assigned a permanent total evaluation 
for his service-connected psychiatric disability; however, in 
order to establish entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person, or on account of being housebound, the 
evidence must show that the veteran is so helpless or 
substantially confined to his dwelling or immediate premises 
as the result of service-connected disability.  The claims 
file reflects that the veteran has never been afforded a VA 
aid and attendance or housebound examination with claims file 
review.  Accordingly, the Board finds that the veteran should 
be afforded such an examination.  

Also, the Board notes that the notice requirements of the 
VCAA require VA to notify the veteran of what information or 
evidence is necessary to substantiate the claim; what subset 
of the necessary information or evidence, if any, the 
claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain; and a general notification that the claimant may 
submit any other evidence he has in his possession that may 
be relevant to the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has also held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The claims file shows 
that the veteran was never provided a VCAA letter on his 
special monthly compensation claim or his low back claim.  
Thus, notice addressing these matters should be provided on 
remand.

As for the low back disability, the Board observes that the 
veteran was last afforded a VA Compensation and Pension 
examination that evaluated this disability in 2001, which was 
over six years ago.  In light of the length of time since the 
last examination, the Board finds that the veteran should be 
afforded a new examination for purposes of assessing the 
current severity of these disabilities.  

The Board further observes that the rating criteria for the 
spine have twice been amended during the pendency of this 
appeal, on September 23, 2002 and on September 26, 2003.  See 
Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)); 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004-2007)).  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-00.  The veteran 
has not been informed of the revised rating criteria.  The 
foregoing requested VA examination should include an 
evaluation of the low back disability with consideration of 
the revised rating criteria.  The RO should also readjudicate 
this claim with consideration of the amended criteria.

Since the Board has determined that examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

The evidence of record also shows the veteran has received 
continuing treatment at the Baltimore VAMC in Maryland.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  In 
addition, at the hearing, the veteran testified that he 
receives physical therapy at the Cannon Hospital.  Records of 
this treatment should also be obtained.  

Finally, the Board observes that in a statement received by 
the RO in December 1998, the veteran expressed disagreement 
with a January 1998 rating decision that, in pertinent part, 
denied service connection for a bilateral leg condition as 
secondary to any service-connected disability.  Also, in a 
September 1997 statement, the veteran expressed disagreement 
with the effective date assigned his total evaluation for his 
service-connected psychiatric disability by a September 1997 
rating decision.  The claims file reflects that no statement 
of the case has been issued on these issues.  The Court has 
held that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
for the issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Thus, these claims are also 
being remanded for issuance of a statement of the case and to 
give the veteran the opportunity to complete an appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2007).  After 
the RO has issued the statement of the case, the claim should 
be returned to the Board only if the veteran perfects the 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) 
with respect to his claim for special 
monthly compensation and higher initial 
ratings for the low back disability, that 
also advises the veteran that an 
effective date will be assigned if an 
increased rating and special monthly 
compensation are awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
current medical providers (to include 
treatment at Cannon Hospital) from whom 
he receives treatment for his psychiatric 
and low back disabilities.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.  

3.  The RO should obtain VA treatment 
records from the Baltimore VAMC in 
Maryland dating since July 2001.

4.  The RO should schedule the veteran 
for a VA joints examination to determine 
the current severity of his service-
connected lumbosacral strain.  The 
veteran's claims files should be made 
available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings, including 
range of motion in degrees, should be 
reported in detail.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

(a) The examiner should describe the 
extent of any weakness, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and interference with sitting, 
standing and weight-bearing.  The 
examiner is also asked to identify any 
objective evidence of pain or functional 
loss due to pain, including limitation of 
motion due to pain.  The examiner should 
also express an opinion as to whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion.  If this 
is not feasible, the examiner should so 
state.

(b) The examiner should also provide an 
opinion as to whether the veteran 
currently has any lumbar neurological 
impairment, and whether there is a 50 
percent or better probability that such 
impairment is related to his service-
connected low back disability 
(lumbosacral strain).  If so, the 
examiner should provide neurological 
findings, and describe the frequency and 
duration of any incapacitating episodes 
(requiring bed rest prescribed by a 
physician and treatment by a physician) 
of intervertebral disc syndrome.

5.  The veteran should be afforded an aid 
and attendance/housebound examination.  
The claims folder must be made available 
to, and reviewed by, the examiner.  Any 
necessary tests or studies, as determined 
by the examiner, should be conducted.

The examiner should state an opinion as 
to whether the veteran requires the 
regular aid and attendance of another 
person to perform daily self care tasks 
or to protect himself from the hazards of 
his daily environment, and if so, the 
disability or disabilities causing such 
need.  The examiner must also state 
whether the veteran is, in fact, 
permanently housebound and if so, the 
disability or disabilities which cause 
such.  The rationale for all opinions 
expressed must be explained.

6.  The RO should issue a statement of 
the case to the veteran and his 
representative on the issues of 
entitlement to an effective date earlier 
than July 15, 1996 for the grant of a 
total evaluation for schizophrenia, to 
include PTSD, anxiety disorder, and 
depression, and service connection for a 
bilateral leg condition as secondary to 
any service-connected disability, so that 
the veteran may have the opportunity to 
complete an appeal on this issue (if he 
so desires) by filing a timely 
substantive appeal.  

7.  Thereafter, the RO should 
readjudicate the special monthly 
compensation and low back claims, to 
include consideration of the old and new 
rating criteria with respect to the low 
back disability.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, to 
include the amended regulations on 
evaluating spine disabilities, and given 
an opportunity to respond before the case 
is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals









